BARHAM, J.,
is of the opinion that the cause of action for a legal separation from bed and board must be based upon an act which actually caused the separation or actually barred reconciliation. Permitting parties to base such a suit on acts which did not give rise to the separation is contrary to the intent of the Civil Code, the strong policy protecting marriage, and equity. It follows that an act unrelated to the cause for separation can not give basis for venue based upon a separate domicile of the wife. In the proper venue, Lincoln Parish, that court has previously said these parties were mutually at fault in separating. The majority action gives no credit or finality to that judgment. That final judgment in Lincoln Parish restricts these parties to a one year separation suit or a two year divorce suit based upon continued living separate and apart.